Citation Nr: 0938025	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in September 2008.  
After completing the requested development, the AMC 
readjudicated the claim, as reflected by a rating decision 
and supplemental statement of the case issued in June 2009.  
The claim has now been returned to the Board for further 
review.


FINDINGS OF FACT

1.  Pulmonary function testing fails to show an FEV-1 that is 
between 40 and 55 percent of the predicted outcome; or an 
FEV- 1/FVC that is between 40 and 55 percent of the predicted 
outcome.

2.  The Veteran has not been required to make monthly visits 
to a physician to treat exacerbations of his asthma.

3.  The evidence fails to show intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids have been required to treat the Veteran's 
bronchial asthma.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied by 
correspondence dated in August 2006 and December 2008.  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
Veteran was also notified of the information regarding the 
assignment of disability ratings and effective dates pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was sent correspondence by VA in July 2005 which 
provided him with adequate notice that he had to demonstrate 
that his service-connected disability had worsened in order 
to be eligible for an increased rating.  Subsequent to this 
letter, the Veteran's claim was readjudicated by a June 2009 
Supplemental Statement of the Case (SSOC).  The Veteran 
proceeded to discuss his asthma symptomatology.  It would 
appear that he had shown that he understands what is needed 
to substantiate his claim.  Thus, he had been provided with 
adequate notice.  See Vazquez-Flores v. Shinseki, ----F.3d---
-, 2009 WL 2835434 (C.A. Fed) (which concluded that the 
notice required by statute need not be Veteran-specific and 
that the VA's statutory scheme does not require that there be 
evidence of the impact made by the disability on a Veteran's 
daily life).

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  All available records identified by the Veteran as 
relevant have been obtained, including his VA treatment 
records.  The Veteran was afforded two VA respiratory 
examinations during the pendency of the instant claim.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

II.  Increased Rating

The Veteran contends that the current severity of his 
bronchial asthma entitles him to an increased disability 
rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence of record reflects an assignment of a 30 percent 
disability rating pursuant to Diagnostic Code 6602 for the 
entire rating period on appeal.  

Under this rating code, a 30 percent rating is assigned when 
Forced Expiratory Volume in one second (FEV-1) is between 56 
and 70 percent of what was predicted; when the ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC) is between 56 and 70 
percent; when daily use of inhalational or oral 
bronchodilator therapy is required; or when inhalational 
anti-inflammatory medication is required.  38 C.F.R. § 4.97 
Diagnostic Code 6602 (2008).

A 60 percent rating is assigned when the FEV-1 is between 40 
and 55 percent of what was predicted; where FEV-1/FVC is 
between 40 and 55 percent of what was predicted; where a 
veteran must visit a physician at least monthly for required 
care of exacerbations; or where intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  Id.

Furthermore, evaluations based on pulmonary function tests 
(PFT's) should use post-bronchodilator results, unless the 
post-bronchodilator results are poorer than the pre-
bronchodilator results.  38 C.F.R. § 4.96(d)(5) (2008).

The relevant evidence of record includes a September 2005 VA 
treatment record, which reflects that the Veteran had been 
prescribed an Albuterol inhaler (a form of oral 
bronchodilator), which he was instructed to use twice daily.  
A September 2005 VA treatment record reflects that the 
Veteran reported wheezing every night, but that he was not 
using medications to treat his wheezing.  A December 2006 VA 
treatment record reflects instructions that the Veteran use 
his Albuterol inhaler four times per day.  However, at the 
time of his treatment, the Veteran reported frequent episodes 
of asthma at night, but inhaler use as needed, not daily.

The Veteran underwent a VA respiratory examination in October 
2006, during which the Veteran reported using his Albuterol 
inhaler almost daily.  However, he reported no hospital or 
emergent care treatment for his asthma in the past year.  The 
examiner noted that the Veteran had been prescribed an 
Albuterol inhaler, which he was instructed to take every six 
hours.  Although the examination report does not include the 
numeric results of the Veteran's PFT's performed in 
conjunction with the examination, the examiner's 
interpretation of these results is included, which noted an 
impression of mild restrictive ventilator impairment with 
decreased airway resistance.

An August 2007 VA treatment record reflects that the Veteran 
sought treatment for his exacerbated bronchial asthma, 
reporting fatigue and a cough with whitish phlegm.  An 
examination of the Veteran's lungs revealed bilateral breath 
sounds with expiratory wheezing, and the Veteran was 
prescribed both Montelukast (the generic form of Singulair, a 
prescription treatment for asthma) and Prednisone (a 
corticosteroid drug), as well as an Albuterol inhaler and 
Albuterol for use with a nebulizer.

The Veteran underwent another VA respiratory examination in 
November 2008, during which the Veteran reported that his 
last asthma attack was in August 2007, for which he was 
prescribed Singulair and a seven-day course of Prednisone.  
The Veteran also reported that he had had no more asthma 
attacks since August 2007, nor any need of Prednisone.  The 
examiner noted that the Veteran used an inhaled 
bronchodilator daily for treatment of his asthma, as well as 
Albuterol respiratory therapies by a power nebulizer two to 
three times weekly.  The examiner further noted that the 
Veteran did not have a history of hospitalization or surgery 
to treat his asthma and that he experienced acute asthma 
attacks or clinical visits for exacerbations less than once a 
year.  Although the examination report does not include the 
numeric results of the Veteran's PFT's performed in 
conjunction with the examination, the report reflects that 
the examiner interpreted these results to reveal a normal 
pulmonary function study with moderate air trapping and 
increased airway resistance.  The examiner further noted that 
when compared to the PFT's conducted in October 2006 in 
conjunction with the Veteran's prior VA examination, there 
had been no significant change.  

Post-bronchodilator PFT's conducted in December 2008 were 
recorded as an FEV-1 of 96% of the predicted outcome and an 
FEV-1/FVC of 108% of the predicted outcome.  A January 2009 
VA opinion (noted to be an addendum to the October 2008 VA 
examination) interpreted these numeric results as an 
essentially normal pulmonary function study, noting moderate 
air trapping and increased airway resistance.  The examiner 
further stated that when comparing these results with the 
November 2008 PFT's, there had been no significant interval 
change.  

The Veteran's post-bronchodilator results conducted in 
December 2008 far exceed the criteria for a 60 percent 
disability rating, which require that the results be 40 to 55 
percent of the predicted value.  While the numeric PFT 
results from the Veteran's October 2006 and November 2008 VA 
examinations are not of record, the examiners characterized 
the results as essentially normal, indicating only mild  
restrictive ventilator impairment with moderate air trapping.  
Moreover, the November and December 2008 VA examiners noted 
that there had been no significant change in the Veteran's 
PFT results.  Accordingly, an increased disability rating 
based on the Veteran's PFT results is not warranted.  See 
38 C.F.R. § 4.97 Diagnostic Code 6602 (2008).

Moreover, the evidence of record fails to show a basis for 
awarding a 60 percent disability rating on the any alternate 
criteria, as there is no evidence that the Veteran has 
required at least monthly treatment by a physician for an 
exacerbation of his asthma or at least three courses of 
systemic corticosteroids per year.  Rather, the Veteran 
reports and the medical evidence reflects only one treatment 
for an exacerbation of his asthma in August 2007, at which 
time he was prescribed one seven-day course of systemic 
corticosteroids (Prednisone).  See id.

Accordingly, the Board finds that a basis for granting a 
schedular disability rating in excess of 30 percent for the 
Veteran's bronchial asthma has not been presented.

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's 
bronchial asthma reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has not asserted nor does the evidence in the claims file 
reflect that the Veteran's asthma has caused him to miss work 
or otherwise interfered with his employment.  Moreover, the 
Veteran's VA examination reports reflect that the Veteran has 
not been hospitalized nor had any surgeries related to his 
bronchial asthma, and the medical records associated with the 
Veteran's claims file also fail to reflect hospitalizations 
for asthma.  Thus, the Board concludes that the Veteran's 
bronchial asthma has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Total disability rating due to individual unemployability 
(TDIU)

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not indicate that the Veteran has been 
rendered unemployable by his service-connected asthma; thus, 
there is no cogent evidence of  unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted.  



ORDER

A disability rating in excess of 30 percent for bronchial 
asthma is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


